197 U.S. 577 (1904)
MISSOURI
v.
NEBRASKA.
NEBRASKA
v.
MISSOURI.
No. 5, Original.
Supreme Court of United States.
Submitted November 28, 1904.
Decided December 19, 1904.
Decree entered March 5, 1905.
IN EQUITY. ON BILL AND CROSS BILL.
THIS cause coming on for final decree, in pursuance of the opinion of this court filed herein on December 19, 1904, and the stipulation of the respective parties by their counsel filed herein on January 30, 1905, which said stipulation is in words and figures as follows, to wit:
"In the opinion of the court in the above-entitled cause, the order and finding of the court having been made as follows:
"`It appears from the record that about the year 1898 the county surveyors of Nemaha County, Nebraska, and Atchison County, Missouri, made surveys of the abandoned bed of the Missouri River, ascertained the location of the original banks on either side, and to some extent marked the middle of the old channel. If the two States will agree upon these surveys *578 and locations as correctly marking the original banks of the river and the middle of the old channel, the court will, by decree, give effect to that agreement; or, if either State desires a new survey, the court will order one to be made and will cause monuments to be placed so as to permanently mark the boundary lines between the two States. The disposition of the case by final decree is postponed for forty days, in order that the court may be advised as to the wishes of the parties in respect to these details.'
"In pursuance whereof now come the parties hereto by their respective counsel and agree that the said surveys made by the county surveyors of Nemaha County, Nebraska, and Atchison County, Missouri, as reported by the Commissioners and set forth in the opinion of the court, constitute and be correct boundary lines between the said States, the same constituting the middle of the old channel of Missouri River as found by said court in its opinion.
"It is further agreed between the parties hereto that the monuments marking said boundary line established by the said county surveyors of said counties are not of a permanent character, and many of them have become destroyed or removed, and that in order to mark a permanent boundary line it is necessary and is deemed best that permanent monuments be erected at regular intervals on said line in such manner as will quiet all dispute in reference to said boundary.
"It is further agreed that said permanent monuments can be best established under the supervision of the Commissioners heretofore appointed by the court, to wit, Alfred Hazlett and John W. Halliburton, and it is therefore requested by the parties to this cause that the court, by a proper order, direct and require said Commissioners to establish or cause to be established under their direction such permanent monuments as may by them be deemed necessary in the premises and in accordance with the order of the court heretofore made, and make a report to the court of their acts and doings therein. In the execution of their powers herein said Commissioners *579 shall have authority to employ such surveyors and other assistants and procure such material as may be necessary in the establishment of the permanent monuments, marking said boundary line in accordance with the opinion of the court heretofore rendered and this agreement.
"It is further agreed that said Commissioners for their services herein shall receive such compensation as may be agreed upon by the respective parties, and if the parties are unable to agree, then such as may be fixed by the court after the services have been performed and due report thereon made.
"On account of the unfavorable condition of the weather during the winter months and of the character of the ground during the spring months, the parties hereto respectfully request the court that said Commissioners be granted until the first day of May, 1905, in which to make their report.
                        STATE OF MISSOURI, Complainant,
                      By EDWARD C. CROW,
                                       Attorney General.
                         SAM B. JEFFRIES,
                                 Assistant Attorney General.
                         STATE OF NEBRASKA, Defendant,
                      By F.N. PROUT,
                                      Attorney General."
And on motion of Herbert S. Hadley, Attorney General of the State of Missouri, counsel for said complainant, that a decree be entered in this cause in accordance with said opinion and stipulation:
It is now here ordered, adjudged and decreed by this court that the middle of the channel of the Missouri River, according to its course as it was prior to the avulsion of July 5, 1867, is and shall be the true boundary line between Missouri and Nebraska, and that said boundary line is indicated upon and shown by the following plat:
*580 
And that said boundary line is more particularly shown and described by the following eleven sectional survey maps, with the field notes descriptive of each of said sectional maps and surveys:

Defendant's Exhibit "E."

FIELD NOTES.
No. of Survey _______ Date February 25th to March 29th 1895 Survey for Nemaha county Nebraska At request of the Board of County Commissioners Chainmen sworn W.T. Hacker and H.D. Hacker Point established divis. of Accretions to Sec. 35, Twp. 7 N, Rng. 15 E, 6th P.M.
Commencing at the meander corner, on the Nebraska bank of the Old Missouri River bed where the Township line between Townships 6 and 7 North of Range 15 East of the 6th Principal Meridian in Nebraska intersects with the Old Missouri River bed and at a point 9.10 chaines West of the South East corner of Section 35 and South West corner of Section 36 in Township 7 North, of Range 15 East of the 6th Principal Meridian in Nebraska, and run thence N 47° W at 40.00 chaines set a random stake for half way and at 82.88 chaines came to a meander corner on the Missouri bank of the Old Missouri river bed. This line run in connection with D.A. Quick Surveyor of Atchison county Missouri. Correcting back we corrected the random stake set at 40.00 chaines to 41.44 chaines for the half way or dividing line between Missouri and Nebraska and set a Limestone 7x12x25 inches square. Marked M. and N. Whole distence across 82.88 chaines. Half the distence across 41.44 chaines.
And Commencing at the quarter section corner on the West line of Section 36 and East line of Section 35 in Township 7 North, of Range 15 East of the 6th Principal Meridian in Nebraska, it being on the Nebraska bank of the Old Missouri *581 River bed and run thence N 67° W and at 32.52 chaines set a random stake for half way and at 66.00 chaines came out 88 links South of the corner on the Missouri bank of the Old Missouri River bed. This line was run in connection with D.A. Quick County Surveyor of Atchison county Missouri. Adjusting our bearing to N 66° 15' W we corrected back and corrected the random stake set at 32.52 chaines to 33.00 chaines 48 links west and 44 links North of the random stake and on a direct line, and we set a Limestone 8x11x44 inches square for the dividing line between Missouri and Nebraska marked M and N
Whole distence across 66.00 chaines.
Half the distence across 33.00 chaines.
*582 


*583 SURVEYOR'S RECORD.

FIELD NOTES.
No. of Survey _______ Date May 15th to 20th 1890 Survey for J.B. Shields At request of J.B. Shields Chainmen sworn Marton Lamb and W. Barrenger Point established corners to Lots 1 & 2 &c Sec. 35, Twp. 7, Rng. 15 E, 6th P.M.
Commenced at the North East corner of section 35 T 7 N of R 15 E and run thence South and at 6.58 chaines came to North Bank of old River Shute the SE. cor. of Lot 1 in Sec. 35, and at 4.20 chaines on South bank of Old River Shoot at the NE cor. of Lot 2 in Sec. 35 and at 40.00 chaines set a stone 6x6x12 inches square for the quarter Sec. corner on the East line of Sec. 35, the SE. cor. of Lot 2 in Sec. 35. And at 80.00 chaines set a stone 6x10x16 inches square for South East corner of Sec. 35, T 7 R 15 E Nemaha County Nebraska. Then commencing at the North East corner of Sec 35, T 7, R 15 E. and running thence West 6.12 chaines to the East bank of old River Shute, the NW. cor. of Lot 1, in Sec. 35. Thence West 3.10 chaines to the West bank of old River Shute the NE. corner of Lot 2 in Sec. 35, thence West 8.00 chaines to the old bank of the Missouri River Set a Stone 6x8x10 inches square for the NW. cor. of Lot 2 in Sec. 35, and for the bank of the Old Missouri River in Nebraska.
Survey of the Accretion to Lot 2 in Sec. 35, T 7, R 15 E in Nebraska.
Commencing at a stone 6x8x10 inches square, set for the NW. cor. of Lot 2 in Sec 35, T 7, R 15 E. the Nebraska bank of the old Missouri River bed, and running thence S 78° 30' W 42.00 chaines to the opposite bank of the old Missouri River bed in Missouri as designated by B.F. Rummerfield County *584 Surveyor of Atchison County, Missouri. Then correcting and setting a stake 3 inches square at the half way point and for the NW. cor. of the Accretion to Lot 2 in Sec. 35, T 7, R 15 E in Nemaha Co. Neb. Said stake witnessed by a Cottonwood tree 9 inches in diameter beares N 49° 30' W 24 links distant. And by a Cottonwood tree 11 inches in diameter beares N 19 E 32 links distant.
Then commencing at quarter section corner stone on the bank of the old Missouri River bead in Nebraska. Running thence N 67° W 65.05 chaines to the opposite bank of the old Missouri River bed on the Missouri State side of the old River bed. Then correcting and setting a stake & stone at 32.52 1/2 chaines for the half way line and the South West corner of the Accretions to Lot 2 in Sec. 35 town. 7 Range 15 East in Nemaha County Nebraska.
*585 


*586 SURVEYOR'S RECORD.

FIELD NOTES.
No. of Survey _______ Date May 13th to 20th 1890 Survey for D.P. Holley and J.C. Roberts. At request of D.P. Holley and J.C. Roberts. Chainmen sworn Marton Lamb and W. Barrenger Point established Lots 1, 2 & 3 &c. in Sec. 26, Twp. 7, Rng. 15 E. 6th P.M.
Commencing at the SE. cor. of Sec. 26 T 7 R 15 E in Nemaha Co. Neb. and running thence North, at 20.00 chaines set a stake for East line of Lot 2 in Sec. 26, at 40.00 chaines found quartersection corner post at SE. cor. Lot 1 & NE cor of Lot 2 set by the Government, at 60.00 chaines set stake for East line of Lot 1 and at 73.90 chaines set stake for NE. cor. of Lot 1 and at bank of Missouri River in Nebraska. And from this line as a base we run lines West to find the old Missouri River bank on the Nebraska side, By First Commencing at the stake set at the 60.00 chaines North of SE. cor. of Sec 26, Running thence West 16.50 chaines for bank of river setting a stake 3 inches square. Then commencing at the quarter section corner on the East line of Sec 26. and running thence West 21.45 chaines setting stake 3 inches square for SW. cor. of Lot 1 in Sec 26 and NW cor to Lot 2 in Sec 26, which contains by Government Survey 52.70 Acres.
Then commencing at the stake 20.00 chaines North of the SE. cor. of Sec. 26, and on the East line of Lot 2 in Sec 26, and running thence West at 7.24 chaines, came to East bank of the River Shute the West line of Lot 2, Sec. 26, then at 11.34 chaines came to the West bank of the River Shute the East line of Lot 3 in Sec 26. Thence at 26.84 chaines set a stake for River bank and for the West line of Lot 3 in Sec 26.
Then commencing at the SE. corner of Sec 26 T 7 R 15 E in Nebraska, Running thence West and at 6.12 ch. came to *587 the East bank of the River Shute and the SW. cor. of Lot 2 in Sec. 26, Lot 2 contains 42.00 Acres and at 9.22 chaines came to West bank of the River Shute and the SE corner of Lot 3 in Sec. 26, and at 17.22 chaines set a stone 6x8x10 in. sqr. for SW. cor. of Lot 3 on Old River line in Sec. 26, T 7 R 15 E. Lot 3 contains 30.80 Acres per Government survey. Survey of Accretions in Sec. 26 T 4 R 15 E in old River bed dividing the Accretions between Lots 1, 2 and 3 in Sec 26, T 7 R 15 E and Dividing between Nebraska and Missouri, and between the parties above named. Then commencing at a stone 6x8x10 inches square set for meander line and at SE cor. of Accretions to Lot 3 in Sec 26 And running thence S 78° 30' West 42.00 chaines to the opposite Meander bank of Missouri River in Missouri as designated by B.F. Rummerfield County Surveyor of Atchison County Missouri. Then correcting back at 21.00 ch. set stake 3 inches sqr. for Division line and at the SW. cor. of Accretions to Lot 3 in Sec 26. The Stake Witnessed by a Cottonwood tree 9 inches in diameter beares N 49° 30' W 24 lks distant and by a Cottonwood 11 inches in in diameter beares N 19° E. 32 lks. distant.
Then commencing at the stake for the West line of Lot 3 in Sec 26, for the old River bank Running thence S 84° W 24.49 chaines to the opposite bank of the old Missouri River in Missouri as designated by B.F. Rummerfield County Surveyor of Atchison Co. Mo. Then at 12.24 1/2 chaines set stake for division line on the West line of Lot 3 Sec 26, T 7 R 15 E between Mo. & Neb.
Then commencing at stake 3 inches square set for NW. cor. of Lot 2 and SW cor. of Lot 1 in Sec 26, and running thence N 87° W. 27.70 chaines to opposite Meander line of the Missouri River, in Missouri Then at 13.85 chaines half way set a stone 6x6x12 inches square for SW. cor. Accretions to Lot 1 and NW. cor. of Accretions to Lot 2 in Sec 26, T. 7, R 15 E in Nebraska.
Then commencing at a stake 3 inches square set for the meander line of the old Missouri River on the West line of *588 lot 1 in Sec 26. T 7. R 15 E. in Nebraska. Running thence N 81° W 28.34 chaines to the meander line on the Missouri side of the old Missouri River bead. Then setting a stake at 14.17 chaines for half way dividing line between Nebraska and Missouri.
Then commencing at a stake at the NE. corner of Lot 1 in Sec 26 T 7 R 15 E and at the intersection of the East line of Sec. 26 with the Missouri River in Nemaha County Nebraska. And running thence N 40° W 80.30 chaines to the meander line on the Atchison county Missouri side of the old Missouri River.
Then correcting and setting at 40.15 chaines the half way dividing point between Missouri and Nebraska a Limestone 3x12x18 inches square, for the NW. cor. of the Accretions in Missouri River belong g to Lot 1 in Sec 26 Nemaha Co. Neb. Witnessed by a cottonwood tree 5 inches in diameter beares East 6 1/2 lks. distant. And by a White Willow tree 5 inches in diameter beares West 5° S 9 1/2 links distant
This survey made in connection with B.F. Rummerfield County Surveyor of Atchison county Missouri
Magnetic V 9° 30' east.
*589 


*590 SURVEYOR'S RECORD.

FIELD NOTES.
No. of Survey _______ Date May 16th to 20th 1890 Survey for D.P. Holley and J. Henderson At request of D.P. Holley and J. Henderson Chainmen sworn Marton Lamb and W. Barrenger Point established Accretions to Lots 3 & 4 Sec. 25, Twp. 7, Rng. 15 E, 6th P.M.
Commenced the survey of the Accreations to Lots 3 and 4 of Sec 25 Town 7 North of Range 15 East, by Commencing at the Meander corner, at intersection of the half section line, running North and South threw section Twenty-five Town seven Range Fifteen East, with the Missouri River and at the Northeast corner of Lot No. 3, marked by a Bur Oak stake 4x4x36 inches square and by a peace of an iron bar drove in by the side of the stake.
Running thence North 102.88 chaines to the meander line on the opposite bank of the Missouri River as designated by B.F. Rummerfield County Surveyor of Atchison County Mo.
Then correcting back making corner on dividing line between Nebraska and Missouri at 51.44 chains at a stone set by the Atchison County Missouri Surveyor and Chainmen. And at 12.70 chaines north of the meander corner at the Northeast corner of Lot No 3 in Sec 25 set a stone for the NE. cor. of Twenty-eight acres off of the South end of the Acretians to Lot No 3, of Sec 25. Then commencing at the NW. cor. of Lot 3, Sec. 25, running thence N 20° W 89.43 chaines to meander line on opposite bank of the Missouri River in Atchison County Mo. as designated by the County Surveyor of Atchison County Missouri B.F. Rummerfield. Then correcting back and setting a limestone 8x9x14 inches square at 44.71 1/2 ch for the NW. cor. of Acreations to Lot No. 3 *591 in Sec. 25. T 7. R 15 East in Nebraska and on the dividing line between Nebraska and Missouri Said stone is Witnessed by a Willow tree 9 inches in diameter bears N 63° 30' W 54 lks distant And setting a stone 12.70 ch. North of NW. cor. Lot 3, S 25, for NW. cor. of 28.00 acres off of South end of Acreations in Missouri River to Lot No. 3, Sec 25, T 7 R 15 E.
Then commencing at the intersection of the West line of Section 25 Town 7 North of Range 15 E, with the Missouri River. in Nebraska, at the meander corner at the North West corner of Lot No 4 in Sec 25, running thence N 40° W 80.30 chaines to the meander line of the opposite bank of the Missouri River in Missouri as designated by the County Surveyor of Atchison County Missouri B.F. Rummerfield. Then correcting back and at 40.15 chaines, the half way point, set a Limestone 3x12x18 inches square. Witnesses by a Cottonwood tree 5 inches in diameter, Beares East 6 1/2 links distent. And also by a White Willow tree 5 inches in diameter Beares W 5° South 9 1/2 links distent. This stone marks the North West corner of the Acretion in the Missouri River to Lot Number Four 4 in Section 25 Town 7 North of Range 15 East, in Nebraska, Nemaha County.
*592 


*593 SURVEYOR'S RECORD.

FIELD NOTES.
No. of Survey _______ Date December 8th to 23d 1891 Survey for The Lombard Investment Co.
At request of J.H. Stewart 512 Exchange B'ld'g. Kansas City Mo.
Chainmen sworn Henry C. Taylor and Robert Taylor Point established Accretions to Lots 1 & 2 Sec. 25, Twp. 7, Rng. 15 E 6th P.M.
Began the survey by commencing at the quartersection corner on the East line of section 25 Town 7 Range 15 East where we found the old government stake standing and for the purpose of preserving the corner we set a Limestone 4x9x16 inches square marked 1/4, in the ground by the side of the old stake  Running from thence North to find the Meander corner at the NE. cor of Lot No 1 in Sec. 25 and at 20.00 chains found a stone heretofore set at the SE. cor. of Lot 1, and at 32.00 chaines set a random stake for the Meander corner on the Bank of the old Missouri River at the NE. cor. of Lot No 1
Then commencing at a stone set for the center of Sec 25, T 7 R 15 E, and at 20.00 cha. found a stake heretofore set and at 40.00 chaines found an iron bar heretofore set the NW. cor. of 40. acres off of the South end of Lot 2, in Sec. 25, and set a limestone 6x12x15 inches square in by the side of the Iron bar, and at 43.40 chaines found an oak post heretofore set for the meander Corner at the NE. cor. of Lot 3 in Sec 25-7-15 and by the side of the oak post we set a limestone 3x9x18 inches square for the NW. Meander cor. of Lot 2 in Sec. 25-7-15 E.  Witnessed by a Sycamore tree 12 inches in diameter beares S 75° 30' W. 44 links distant And by a Sycamore tree ten inches in diameter. Bears S 35° E. 53 lks. distant. And also Witnessed by a Cottonwood tree 20 inches in diameter Beares N 31° 30' W. 69 lks distant Then commencing at a stone *594 heretofore set for the NE. cor. of 40 acres off of the South end of Lot 2 in S 25, and run thence North 7.50 chains and set a random stake for the NE. Meander cor. to lots 1 & 2 in Sec 25. Then after testing the Meander random stake set at the NE. corners of Lots 1 & 2 of Sec. 25.-7-15 E. At the NE. Meander cor of Lot 1 we set a Blue Limestone 1 1/2x12x12 inches square  Witnesses by a cottonwood tree 13 inches in diameter Beares N 63 ° W 16 lks distant, And by a Sycamore tree 9 inches in diameter, Beares N 61° 30' E. 53 lks distent. And at the NE. Meander cor. of Lot 2 & NW. cor of Lot 1 we set a Blue Limestone 3x15x18 inches sqr. Witnessed by a cluster of Willows Beares S 57° 30' W. 33 lks. distant. Then commencing at the NW. cor. of Lot 2 in Sec. 25.7-15 E and run thence North at 52.00 ch. set a random stake for half way point across the old Missouri river bead, at 104.55 chains came to the North bank of the old Missouri river bed 2.57 ch. West of a Meander stake at the intersection of a Sec. line with the river, set by Rummerfield, making a jog of 2.57 ch. between 1/2 Sec & Sec lines in the diferent states, Then correcting back and at 27 1/2 lks. North of the random stake set at 52.00 chains. Setting a Limestone 5x11x20 inches square for the NW. cor. of the accretions in the old Missouri river bed to Lot 2 in Sec 25 T 7 R 15 E.
Then commencing at the NE. cor of Lot 2 & the NW. cor. of Lot 1 in Sec 25, running thence N 10° 30' E at 50.00 chaines set a random stake for 1/2 way and at 98.62 chains came to a stone at Meander corner on the North bank of the Mo. River set by Rummerfield for North bank of river Then correcting back at 49.31 chains the half way point from NE. cor. of Lot 2 in Sec. 25-7-15 E. on the South bank of the old Missouri river, to the meander corner on the opposite bank of the old Missouri river to a stone by Rummerfield for Meander corner on old Mo. river bank in the state of Mo. Setting a limestone 7x10x12 inches sqr at the NE. corner of accretion to Lot 2 in Sec 25.-7-15 in Nebraska. And NW. cor. of Lot 1 in Sec 25.
Then commencing at the NE. cor. of Lot 1 in Sec 25-7-15 E *595 Neb running thence N 23° 47' E at 40.00 chaines set a random stake and at 78.56 chaines came to meander corner set by Rummerfield for north bank of old Missouri river. Then correcting back and correcting random stake set at 40.00 chaines by setting a limestone 3x9x13 inches square at 39.28 chaines the half way point. Being the NE. cor. of the accretion to Lot 1 in Sec 25 T 7 R 15 E. on the State line. The stone Witnessed by a cottonwood tree 6 inches in diameter. Beares N. 37° E 70 links distant
This survey made in connection with B.F. Rummerfield County Surveyor of Atchison county Missouri
*596 
*597 No. of Survey _______ Date December 8th to 23d 1891 Survey for The Lombard Investment Co. At request of J.H. Stewart Chainmen sworn Henry C. Taylor and Robert Taylor Point established Accretion to Lot 1 Sec. 30, Twp. 7, Rng. 16 E, 6th P.M.
Commencing at quartersection corner on the West line of Sec. 30, Town 7 North of Range 16 East. (By the side of the stake set by the Government Surveyors I set a limestone 4x9x16 to preserve and perpetuate the qr. sec. corner on the West line of Sec 30 T 7 R 16 E.) And run thence East on the half section line at 20.00 chaines set a stake, at 40.00 chaines set a random stake and at 47.60 chaines set random stake for the meander corner on the bank of the Old Missouri river bed and the SE. cor. of Lot 1 in S 30 T 7 R 16 E. At the SE. cor. of Lot 1 in Sec. 30 T 7 R 16 E set a limestone 2x11x17 inches square for Meander cor. on the Old Missouri river bed- Then correcting back on half section line and at 20.00 chains set a limestone 4x8x16 inches square, Witnessed by a White elm tree 21 inches in diameter. Beares N 49 1/2° E 17 1/2 lks. distent. Then commencing at the Meander corner stone set at the NE. corner of Lot 1 in S 25 T 7 R 15 E. and also the NW. corner of Lot 1 in Sec 30 T 7 R 16 E. (see page 156 for sise of stone & Witness tree) running thence S 59° 30' E 23.10 chaines for Meander corner set a limestone 2x12x14 inches square for meander corner on river bank. Witnessed by a cottonwood tree 14 inches in diameter Beares S 54° 30' E-1.47 chaines distant. Then run S 55° E- 24.33 chaines for meander corner on bank of old Missouri river bed, and set a limestone 4x9x19 for meander corner.
Then commencing at the Meander corner at the NW. cor. of Lot 1 Sec. 30 T 7 R 16 E and run thence N 23° 47' E for the meander corner on the opposite side of the old Missouri river *598 for the purpose of dividing the accretions and obtaining the amount belonging to Lot 1 Sec. 30 T 7 R 16 E. at 40.00 chaines set a random stake for half way, at 78.56 chaines came to the meander corner stone set by Rummerfield on Meander river line Then correcting back at halfway random stake corrected and at 39.29 chaines half way set a Limestone 3x9x13 inches square. Witnessed by a cottonwood tree 6 inches in diameter N 37° E 70 links distant. Then commencing at meander corner stone No 4 and run N 54° 30' E at 12.00 chaines set a random stake at 27.49 chaines came to random corner set by Rummerfield at SE. cor Lot 1 Se 9 T 66 R 42 W in Missouri, Then correcting back at half way at 13.75 chaines set a stone 3x10x13 inches square Witnessed by a cottonwood tree 6 inches in diameter. Beares S 14° 30' E 67 links distent.
Then commencing at meander corner stone No. 5 and run N 55° E at 10.00 chaines set a random stake for half way at 24.14 chaines came to random corner set by Rummerfield. Then correcting back at 12.07 chaines set a stone for the NE. corner of a part of accretions to Lot 1 in Sec 30-7-16 E 12.07 chaines N 55° E from a limestone 4x9x19 inches square on meander bank of the old Missouri river on North line of lot 1 S 30-7-16 E Then commencing at a stone 2x11x17 inches square set at SE meander corner of Lot No 1 Sec 30-7-16 E and run N 48° E at 10.00 chaines set a random stake for half way across the old river bed and at 22.88 chaines found it to be the distance across the river. Then correcting back moved random stake set at 10.00 ch by setting a stone at 11.44 chaines for the NE. cor of accretions to Lot 1, Sec 30-7-16 E. Then from the 2x11x17 inches square set for the SE. cor. of Lot 1 S 30-7-16 E. run east at 9.20 chaines set a stone for half way across the old bed of the Missouri river, and at 14.28 chaines set a random stake on the East bank of the Nishneyboteny River which river is in the old Missouri river bed, 4.12 chaines West of the East bank of the old Missouri River bed. At which point the half section line running East & West threw *599 Sec 30 T 7 R 16 E in Nebraska Jogs South 1.94 chaines of an 80 rod line running E & W threw the Section opposite and in Missouri state and 80 rods North of the South line of said sec. in Mo.
*600 
*601 The division of the accretions from the North East corner of lot 2 and the SE. corner of Lot 1 in Section 30 Town 7 North, of Range 16 East of the 6th P.M. in Nebraska. Was made in connection with B.F. Rummerfield, Surveyor of Atchison county Missouri in December 1891. Run East and at 9.20 chaines set a stone for the dividing line and was 1.94 chaines South of Rummerfield's line
Whole distence across 18.40 chaines. Half the distince across 9.20 chaines. V 9° 30' E

FIELD NOTES.
No. of Survey _______ Date From February 25th to March 29th 1895 Survey for Nemaha County Nebraska At request of the Board of County Commissioners Chainmen sworn W.T. Hacker and H.D. Hacker Point established Divis. Accretions in Old River Sec. 30, Twp. 7 N, Rng. 16 E, 6th P.M. Neb
Commencing at the meander corner on the Nebraska bank of the Old Mo. River bed at the intersection of the South line of S. 30, T 7, N. R 16 E. 6th P.M. in Nebr. with the Old Mo. River bed, it it being the S E. cor. of Lot 3 in S 30, and the N E. cor. of Lot 1 in S 31. And run East to meet D.A. Quick Surveyor of Atchison county Mo. Running from the Mo. side of the Old Mo. River bed on a division of Accretions therein and at 13.32 1/2 ch. set a stake and came out 1.53 ch. apart he N and me S. and at half the difference between us 76 1/2 lks. we set a Limestone 5x14x25 in. sqr. for the dividing line between Mo. and Neb. Whole distence across 26.65 chains. Half the distence across 13.32 1/2 chaines. And Commencing at the meander corner on the Nebr. bank of the Old Mo. River bed, at the S E. cor. of Lot 2 and the N East cor. of Lot 3 in S 30 T 7 N R 16 E 6th P.M. in Nebr. And run East to meet D.A. Quick Surveyor of Atchison county Mo. running from the Mo. side of the Old Mo. River bed on a division of Accretions therein *602 and at 11.35 chaines set a stake and came out 2.00 chaines apart he North and me South, and at half the difference between us, 1.00 chain, we set a Limestone 6x11x20 inches square for the dividing line between Mo. and Nebr. Marked M. and N.
Whole distence across 22.70 chaines. Half the distence across 11.35 chaines.
*603 
*604 No. of Survey _______ Date From February 25th to March 29th 1895 Survey for Nemaha County Nebraska At request of the Board of County Commissioners of Nemaha County Nebr. Chainman sworn W.T. Hacker and H.D. Hacker Point established division of Accretions Sec 31, Twp, 7 N, Rng. 16 E, 6th P.M.
Commencing at the meander corner on the Nebraska bank of the Old Missouri River bed at the intersection of the Township line between Townships 6 and 7 North of Range 16 East of the 6th P.M. in Nebr. with the Old Missouri River bed. Said meander corner being the S E. corner of Lot No 7 in Sec 31 Town 7 N of R 16 E of the 6th P.M. in Nebraska.
And run thence East for the purpose of meeting D.A. Quick County Surveyor of Atchison county Missouri coming from the Missouri side of the Old Missouri River bed on a division of the Accretions formed in the Old Missouri River bed, and at 16.02 chaines set a stake for half way and came out 89 links apart he North and me South and at half the difference between us, 44 1/2 links, we set a Limestone 6x15x35 inches square for the dividing line between Missouri and Nebr. marked M & N.
Whole distence across the Old River bed 32.04 chaines. Half the distence across 16.02 ch.
Commencing at the meander corner on the Nebr. bank of the Old Mo. River bed at the S E. meander cor. of Lot 6 and the N E corner of Lot No 7 in S 31, T 7 N of R 16 E of 6th P.M. in Nebr.
And run East to meete D.A. Quick County Surveyor of Atchison county Mo. running from the Mo. side on a division of the Accretions and at 12.84 1/2 ch. set a stake & came out 89 lks. apart, he N & me S and at 1/2 the diference 44 1/2 lks we set a Limestone 6x15x36 inches Sqr for the dividing line between *605 Mo. and Nebr. Marked M & N. Whole distence across 25.69 ch. Half the distence across 12.84 1/2 chaines. And commencing at the meander corner on the Nebr. bank of the Old Mo. River bed at the S E. cor. of Lot 1, and the N E cor. of Lot 6 in S 31 T 7 N of R 16 E. of 6th P.M. in Nebr. and run East to meet D.A. Quick County Surveyor of Atchison Co. Mo. running from the Mo. side on a divission of the Accretions and at 14.87 1/2 ch. set a stake & came out 1.00 ch. apart, he N and Me S at half the difference 50 lks. set a Limestone 6x15x30 inches Sqr. for the dividing line between Mo & Nebr. Marked M & N Whole dist. across 29.75 ch. Half the distence across 14.87 1/2 ch. And Commencing at the East meander line of Lot 1 on the Nebr. bank of the Old Mo. river bed about 20.00 ch. N. of the SE. cor. of Lot 1 in S 31 T 7 N.R. 16 E of 6th P.M. in Nebr. and run East to meet D.A. Quick Co. Surveyor Atchison Co. Mo. running from the Mo. side on a division of the Accretions & at 13.09 ch. set a stake & came out 1.15 ch. apart he N & me S. at half the difference 57 1/2 lks we set a Limestone 5x14x27 in. Sqr. for the dividing line between Mo. & Nebr. Marked M & N. Whole distence across 26.18 chaines.
                       Half the  "      "    13.09 chaines.
And Commencing at the meander corner on the Nebr. bank of the Old Mo. river bed at the intersection of the section line between S 30 & 31 in T 7, N. R 16 E of 6th P.M. in Nebr. with the Old Mo River bed. It being the NE. cor. of Lot 1 in S 31 and the SE. cor. of Lot 3 in S 30, T 7, N. R 16 E and run East to meet D.A. Quick Surveyor of Atchison Co. Mo. Running from the Mo. side of the Old River bed on a division of the Accretions and at 13.32 1/2 ch. set a stake and came out 1.53 chaines apart he N and me S at half the difference between us 76 1/2 links set a Limestone 5x14x25 inc. sqr. for the dividing line between Mo. and Nebr. Marked M and N.
Whole distence across 26.65 chaines.
Half the distence across 13.32 1/2 chaines.
V 9° 30' E
*606 


*607 FIELD NOTES.
No. of Survey _______ Date February 25th to March 29th 1895 Survey for Nemaha County Nebraska At request of the Board of County Commissioners Chainmen sworn W.T. Hacker and H.D. Hacker. Point established Div. of Accretions to Sec. 6, Twp. 6 N, Rng. 16 E, 6th P.M.
Commencing at the meander corner of the Nebr. bank of the Old Mo. River bed at the intersection of the Township line between Towns. 6 and 7 N. of R. 16 E of the 6th P.M. in Nebr. with said river bed. Said corner being the N E. cor. of Lot 1 in S 6, T 6 N, R 16 E, and the S E. cor. of Lot 7 in S 31 T 7 N. R 16 E. of 6th P.M. in Nebr. And run East to meete D.A. Quick Surveyor of Atchison county Mo. running from the Mo. bank of the Old Mo. River bed on a division of Accretions in the Old Mo. river bed and at 16.02 ch. set a stake for half way and came out 89 links. apart he N and me S. at half the difference between us 44 1/2 lks we set a Limestone 6x15x35 in. Sqr. for the dividing line between Mo. and Nebr. Marked M and N. Whole distence across 32.04 ch. Half the distence across 16.02 chaines. And commencing at the meander corner on the Nebr. bank of the Old Mo. River bed at the S. W cor. of Lot 1 and the S E cor of Lot 2 in Sec. 6, T 6, N. R 16 E of the 6th P.M. in Nebr. And run East for the purpose of meeting D.A. Quick Surveyor of Atchison co. Mo. running from the Mo. side of the Old Mo. River bed on a division of Accretions in the Old river bed and at 21.71 1/2 ch. set a stake and came out 3.48 ch. apart he N and me S. At half the difference between us 1.74 ch. we set a Limestone 6x15x40 in. Sqr. for the dividing line between Mo. and Nebr. Marked M. and N.
Whole distence across 43.43 chaines. Half the distince across 21.71 1/2 chaines.
*608 Commencing at the meander corner at the SW. cor. of Lot 1 and the SE. cor. of Lot 2 in S 6 T 6 N R 16 E of the 6th P.M. in Nebr. And run S 40° E to meet D.A. Quick Surveyor of Atchison Co. Mo. running from the Mo. side on a division of the Accretions, and at 15.68 1/2 ch. set a stake and came out 1.98 ch. apart he E and me W. at half the difference between us 99 lks. we set a Limestone 6x13x39 in. Sqr. for the dividing line between Mo. and Nebr. Marked M & N. Whole distence across 31.37 ch. Half the distence across 15.68 1/2 ch.
Commencing at a stone set N 54° E 11.00 ch. from the SE. cor. of Lot 2 Sec 1 T 6 R 15 E and at S 47° W 11.00 ch. from the SW. cor. of lot 2 in S 6 T 6. R 16 E 6th P.M. Nebr. and run S 33° 30' E 11.70 ch. more or less to the dividing line between Mo. and Nebr.
*609 
*610 No. of Survey _______ Date February 25th to March 29th 1895 Survey for Nemaha County Nebraska At request of the Board of County Commissioners Chainmen sworn W.T. Hacker and H.D. Hacker Point established div. of Accretions to Sec. 1, Twp. 6 N, Rng. 15 E, 6th P.M.
Commencing at the meander corner on the Nebr. of the Old Mo. River bed at the SE. cor. of Lot 2 and the NE. cor. of Lot 3 in S 1 T 6 N. R 15 E of the 6th P.M. in Nebr. and run S 33° 30' E and at 10.87 1/2 ch. met D.A. Quick Surveyor of Atchison Co. Mo. on a division of Acretions with a difference of 26 lk between us, we set a Limestone 6x15x41 in. Sqr. for the dividing line between Mo. and Nebr., Marked M and N.
Whole distence across 21.57 ch. Half the distence across 10.78 1/2 chaines.
Commencing on the Nebr. bank of the Old Mo. River bed at the SW. cor. of Lot 3, the SE. cor. of Lot 4 in S 1, T. 6, N. R 15 E of 6th P.M. in Nebr. And run South and at 7.27 1/2 ch. & set a stake & met D.A. Quick Surveyor of Atchison Co. Mo. running from the Mo. bank of the old Mo. River bed, on a division of Accretions and came out with a difference of 55 links he E and me W. at half the difference between us 27 1/2 lks. we set a Limestone 8x10x23 in. Sqr. for the dividing line between Mo. & Nebr. marked M & N. Whole distence across 14.55 ch. Half the distence 7.27 1/2 ch.
Commencing on the Nebr. bank of the old Mo. River bed at the intersection of the section line between Sec 1 and 2 in T 6 N. R 15 E 6th P.M. in Nebr. with the Old Mo. River bed being the SW. cor. of Lot 5 in S 1 and the SE. cor. of Lot 8 in S 2 T 6 R 15 E in Neb. and run South and at 16.64 ch. set a stake and met D.A. Quick Surveyor of Atchison Co. Mo. running from the Mo. bank of the old Mo. River bed on a division *611 of Accretions and came out 30 links apart he E and me West and at half the difference 15 lks. we set a Limestone 6x6x30 in. sqr. for the dividing line between Mo. and Nebr. Marked M and N. Whole distence across 33.28 chaines Half the distence across 16.64 chaines.
Commencing on the Nebr. bank of the Old Mo. River bed at the SW. cor. of Lot 4 the SE. cor. of Lot 5 in S 1 T 6 N. R 15 E 6th P.M. in Nebr. and run South 11.95 chaines more or less to the dividing line between Mo. and Nebr. and set a Limestone 10x12x16 inches sqr. Marked M and N.
*612 


*613 FIELD NOTES.
No. of Survey _______ Date February 25th to March 29th 1895 Survey for Nemaha county Nebraska At request of the Board of County Commissioners Chainmen sworn W.T. Hacker and H.D. Hacker
Point established Div. of Accretions to Sec. 2, Twp. 6 N, Rng. 15 E, 6th P.M.
Commencing on the Nebr. bank of the Old Mo. river bed at the SW. cor of Lot 5 in S 1 and SE. cor. of Lot 8 in S 2 T 6 N, R 15 E and run South to meet Surveyor Quick running from the Mo. bank of said River bed on a division of Accretions, at 16.64 ch. set a stake and came out thirty lks W. of Quick's line at half the difference 15 lks. we set a Limestone 6x6x30 in. Sqr. for the dividing line between Mo & Nebr. Marked M & N. Whole distence across 33.28 chs
Commencing on the Nebr. bank of the Old Mo. river bed at the SW. cor. of Lot 7, and the SE. cor. of Lot 6 in S 2 T 6. R 15 E. and run South to meet Surveyor Quick running on division of Accretions at 27.60 1/2 ch. set a stake and was 3.84 ch. West of Quick at half the diference 1.92 ch. we set a Limestone 7x8x20 in. Sqr. for the dividing line between Mo. & Nebr. Marked M & N. Whole distence across 55.21 ch. Commencing on the Nebr. bank of the Old Mo. river bed at the SW. cor. of Lot 6 and the SE. cor. of Lot 5 in S 2 T 6 R 15 E and run South to meet Surveyor Quick running North on a division of Accretions at 32.36 ch. set a stake and was 80 links West of Quick's line at half the diffirence 40 lks we set a Limestone 7x14x23 in. Sqr for the dividing line between Mo. & Nebr. Marked M & N. Whole distence across 64.72 chs. Commencing on the Nebr. bank of the Old Mo. River bed at a corner 9.10 chs. West of the NE. cor. of S 2, T 6 N. R 15 E and run N 47° W at 40.00 ch set a random stake and at 82.88 chs. came to a cor. on the Mo. bank of the Old Mo. river bed, Run with Surveyor Quick,  Correcting back we corrected the *614 stake set at 40.00 chs., to 41.44 ch. and set a Limestone 7x12x25 in. Sqr. for the dividing line between Mo. & Nebr. Marked M. & N. Whole distence across 82.88 chs. Commencing on the Nebr. bank of the Old Mo. river bed at the NW. cor. of Lot 2 and NE. cor. of Lot 3 in S 2 T 6 R 15 E and run N 20° W at 40.00 chs. set a stake and at 86.42 chs. came to a Cor. on the Mo. bank of the Old Mo. river bed. Run with surveyor Quick. Correcting back we corrected the stake set at 40.00 chs. to 43.21 chs. and set a Limestone 6x15x25 in. Sqr. as a Witness Corner N 50° E 3.00 ch. the true corner being in a hole of watter on the sand bar. Marked M & N and on the dividing line between Mo. & Nebr. The distence from the SE. cor. of Lot 4 S 2 T 6 R 15 E, North to the Mo. river is 13.99 ch. And from the SE. cor. of said Lot 4. West is 6.00 chs. to the Mo. River. And the distence from the NE. cor. of Lot 5 in said S 2 to the Mo. River is 10.50 chs. And South from the NE. cor. of said Lot 5 is 10.05 ch. to the old Mo. River bed. Then Commencing on the Nebr. bank of the Old Mo. river bed at the SE cor. of Lot 7, the SW. cor. of Lot 8 in S 2, T 6 R 15 E and run S. 20.70 chs. to the dividing line between Mo & Nebr. and set a Limestone 7x13x27 in. Sqr. Marked M. & N. Dividing Accretions between Lots 7 & 8 S 2. Commencing at the NW cor. of Lot 1, the NE cor. of Lot 2, in said S 2, and run N 30° W 41.44 chs. and set a stake at the dividing line between Mo and Nebr. Run to find the amount of Accretions to Lots 1 and 2 in S 2 T 6 N R 15 E of 6th P.M. in Nebraska.
*615 
*616 
*617 
*618 And it is further ordered, adjudged and decreed by the court that the Commissioners heretofore appointed, namely, Alfred Hazlett, Esq., and John W. Halliburton, Esq., be, and they are hereby, directed to establish, or cause to be established, under their direction, permanent monuments marking said boundary line between the State of Missouri and the State of Nebraska, as shown by said aforesaid surveys, and that said Commissioners establish such permanent monuments upon said boundary line as may in their opinion be necessary for permanently marking and establishing the same, and that they make a report to this court of their acts and doings therein, and that said report contain a full and complete description of said boundary line and the monuments thereon established. And that in the execution of this decree said Commissioners are hereby authorized to employ such surveyors and other assistants, and procure such material as may be necessary in the establishment of said permanent monuments marking said boundary line, in accordance with the decree of this court.
And it is further ordered that said Commissioners be paid for their services herein such compensation as may be agreed upon by the respective parties to this suit and said Commissioners, and if the parties to this suit and said Commissioners are unable to agree upon said compensation, such compensation shall be awarded to said Commissioners as in the opinion of this court, upon the filing of the final report of said Commissioners, may seem proper.
It is further ordered that said Commissioners make said final report of their acts and doings in the premises to this court on or before the 15th day of May, 1905.
MARCH 6, 1905.